DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 includes the limitations 
"an network error code".  Examiner recommends amending the claim language to read "a network error code".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 9-12, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the limitation "a network heartbeat reply signal" in line 7 and line 7, respectively.  It is unclear from the claim language if “a network heartbeat reply signal” of lines 7 and 7, respectively, are the same “a network heartbeat reply signal” of the same claims of lines 6 and 6, respectively.  Examiner recommends amending the claim language to read “the network heartbeat reply 
Claim 3 recites the limitation "the network" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends amending the claim language to read “the network connection”.  Clarification is required.
Claims 4 and 17 recite the limitation "an application heartbeat reply signal" in lines 7 and 7, respectively.  It is unclear from the claim language if “an application heartbeat reply signal” is the same “an application heartbeat reply signal” of the same claims of lines 6 and 6, respectively.  The examiner recommends amending the claim language to read “the application heartbeat reply signal”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
Claims 5 – 6 are rejected by virtue of their dependence on claim 4.
Claim 5 recites the limitation "the application" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 6 is rejected by virtue of its dependence from claim 5.
Claim 9, line 2 and claim 19, lines 1-2 recites the limitation "the resolution of the utilization levels".  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required. 
Claims 10 and 20 recites the limitation "a metering data message" in lines 2-3 and line 4, and line 4, respectively.  It is unclear from the claim language if “a metering data message” of claims 10 and 20 are the same “a metering data message” of claim 1, line 7 and claim 15, lines 1 – 2.  Examiner recommends amending the claim language to read “the metering data message”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
Claim 10 recites the limitation "associated utilization data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 11 – 12 are rejected by virtue of their dependence from claim 10.
Claim 11 recites the limitation "utilization data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 12 is rejected by virtue of its dependence from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable 
over Lehr et al. (US 2003/0135380 A1), hereinafter Lehr, in view of Raghunathan et al. (US 2007/0220136 A1), hereinafter Raghunathan.

	Regarding claim 1, Lehr discloses: A computer program product (Lehr, e.g., para. [0014]; The mechanism (13) may be an appropriate programmed hardware device that is physically distinct from the comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, (Lehr, e.g., para. [0014]; In this embodiment, the mechanism (13) may be a standalone device.  The mechanism (13) may also be implemented on a suitably programmed general purpose computer) the program instructions being configured to be executable by a baseboard management controller to cause the baseboard management controller to perform operations (Lehr, e.g., fig. 1, mechanism (13), fig. 2, mechanism (113); para. [0012]; The pay-per-use scheme provides that the client pay for hardware products (12) based, at least in part, on metrics data acquired from the hardware products (12) by the mechanism (13).) comprising:
monitoring utilization levels for at least one hardware component (Lehr, e.g., fig. 2-4, blocks (210), poll hardware products, and (215), gather metrics data/provide to metering mechanism; para. [0055]; FIG. 4 is a flowchart illustrating an operation (200) of the system (100) of FIG. 2, in which the metering mechanism (113) is located at the client side (110).  The operation 9200) relates to metrics data collection and billing, and begins in block (205).  In block (210), the metering mechanism (113) polls the hardware product (112) at the client side (11) in order to retrieve metrics data.  In block (215), the hardware products (112) receive the polling command, and initiate action to acquire/or provide the required metrics data.) of a server in which the baseboard management controller is installed; (Lehr, e.g., para. [0012]; the hardware products (12) may be any hardware devices that may be attached to a network)
periodically transmitting a metering data message over a network connection (Lehr, e.g., para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics data to the server side (115).) to an event destination, (Lehr, e.g., para. [0011]; The hardware products (12) are coupled to the mechanism (13) through a connection (14).  Coupled to the client side (11) through a connection (18) is a server side (15).  The server side (15) may include one or more servers (16) to process data and to support the flexible pricing, and one or more databases (17) to store data related to the flexible pricing.) wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation; (Lehr, e.g., para. [0012]; The metrics data may 
Lehr is not relied upon as explicitly disclosing:
performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished.
However, Raghunathan further discloses: performing, in response to detection of a loss of communication (Raghunathan, e.g., see para. [0074-0075] pertaining to buffering upon communication loss) monitoring metered values and performing lossy compression of the metered values (Raghunathan, e.g., see para. [0056] to INIM (130), buffered data utilizing any suitable compression algorithm, specifically disclosed is a method of deleting every other utilization level to retain space within the buffer, thereby meeting the definition of lossy compression) when the connection is lost and subsequently transmitting the compressed values when communication is restored (Raghunathan para. [0056]; buffered values, i.e., the lossy compressed utilization value, may be automatically transmitted).  
Accordingly, in this way, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr’s monitoring utilization levels for at least one hardware component of a server in which the baseboard management controller is installed and periodically transmitting a metering data message over a network connection to an event destination, wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation with Raghunathan’s buffering using lossy compression in response to 
	
Regarding claim 7, Lehr in view of Raghunathan discloses: The computer program product of claim 1, the operations further comprising: deleting the one or more utilization value that is representative of the monitored utilization levels in response to receiving a confirmation message from the event destination indicating that the one or more utilization value has been received. (Lehr, e.g., para. [0046]; the database (161) stores a variety of data related to the pay-per-use pricing plan.  The database (161) may store metrics data, including pre-processed metrics data, prior to transmission of the metrics data to the server side (115).  For example, the database (161) may store metrics data for 24 hour intervals, with the metering mechanism (113) transmitting the metrics data to the server side (115) every 24 hours.  The database (161) may continue to store the metrics data until the metering mechanism (113) receives a direction from the server side 9115) that the metrics data may be deleted from the database (161).  In this way, the server side (115) may validate, and ensure the accuracy and adequacy of, the metrics data before the metrics data are deleted.  The database (161) may store other data and information, such as hardware product configuration, bills or invoices, and other information related to the operation and administration of the pay-per-use pricing plan.)
	
	
Regarding claim 9, Lehr in view of Raghunathan discloses: The computer program product of claim 1, wherein the lossy compression includes reducing the resolution of the utilization levels for the at least one hardware component of the server. Lehr in view of Raghunathan teaches the entirety of claim 9 as applied to claim 1.  Lehr in view of Raghunathan produces data buffering, interpreted as lossy compression, which thereby reduces the resolution of the utilization levels through the deletion of every other data segment of the at least one component of a server.

The computer program product of claim 1, wherein the event destination is a remote collector server. (Lehr, e.g., see fig. 2, specifically the usage repository and para. [0020] disclosing a server side usage repository for receiving/collecting data.)

Regarding claim 14, Lehr in view of Raghunathan discloses: The computer program product of claim 1, wherein the event destination is a plurality of event destinations.
However, Raghunathan further discloses: The computer program product of claim 1, wherein the event destination is a plurality of event destinations. (Lehr, e.g., fig. 1, servers (16), para. [0011]; the server side (15) may include one or more servers (16) to process data to support the flexible pricing).

Regarding claim 15, Lehr discloses: An apparatus, comprising:
a non-volatile computer readable storage device storing non-transitory program instructions; and (Lehr, e.g., para. [0014]; In this embodiment, the mechanism (13) may be a standalone device.  The mechanism (13) may also be implemented on a suitably programmed general purpose computer)
a baseboard management controller configured to process the program instructions, wherein the program instructions are configured to, when processed by the baseboard management controller, cause the baseboard management controller to perform operations (Lehr, e.g., fig. 1, mechanism (13), fig. 2, mechanism (113); para. [0012]; The pay-per-use scheme provides that the client pay for hardware products (12) based, at least in part, on metrics data acquired from the hardware products (12) by the mechanism (13).) comprising:
monitoring utilization levels for at least one hardware component (Lehr, e.g., fig. 4, blocks (210), poll hardware products, and (215), gather metrics data/provide to metering mechanism; para. [0055]; FIG. 4 is a flowchart illustrating an operation 9200) of the system (100) of FIG. 2, in which the metering mechanism (113) is located at the client side (110).  The operation 9200) relates to metrics data collection and billing, and begins in block (205).  In block (210), the metering mechanism (113) polls the hardware product (112) at the client side (11) in order to retrieve metrics data.  In block (215), the of a server in which the baseboard management controller is installed; (Lehr, e.g., para. [0012]; the hardware products (12) may be any hardware devices that may be attached to a network).
periodically transmitting a metering data message over a network connection (Lehr, e.g., para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics data to the server side (115).) to an event destination, (Lehr, e.g., para. [0011]; The hardware products (12) are coupled to the mechanism (13) through a connection (14).  Coupled to the client side (11) through a connection (18) is a server side (15).  The server side (15) may include one or more servers (16) to process data and to support the flexible pricing, and one or more databases (17) to store data related to the flexible pricing.) wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation; (Lehr, e.g., para. [0012]; The metrics data may relate to, or measure, some operational aspect of the hardware devices (12), such as a period of time the hardware devices (12) are actually in use, for example.  Other metrics data, including configuration data, may also be used as a basis for billing in the pay-per-use scheme.).
Lehr is not relied upon as explicitly disclosing:
performing, in response to detecting a loss of communication with the event destination, lossy compression of the monitored utilization levels for the at least one hardware component of the server, wherein the lossy compression produces one or more utilization value that is representative of the monitored utilization levels and uses less data storage capacity than the monitored utilization levels; and
transmitting the one or more utilization value to the event destination instead of the monitored utilization levels in response to determining that communication with the event destination has been reestablished.
However, Raghunathan further discloses: 

Accordingly, in this way, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr’s monitoring utilization levels for at least one hardware component of a server in which the baseboard management controller is installed and periodically transmitting a metering data message over a network connection to an event destination, wherein the metering data message includes the utilization levels of the at least one hardware component during a period of operation with Raghunathan’s buffering using lossy compression in response to detecting a loss of communication so that meter data may be continually acquired until communication is subsequently reestablished.

Regarding claim 19, Lehr in view of Raghunathan discloses: The apparatus of claim 15, the lossy compression includes reducing the resolution of the utilization levels for the at least one hardware component of the server.  Lehr in view of Raghunathan teaches the entirety of claim 19 as applied to claim 15.  Lehr in view of Raghunathan produces data buffering, interpreted as lossy compression, which thereby reduces the resolution of the utilization levels through the deletion of every other data segment of the at least one component of a server.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr in 
view of Raghunathan, in further view of Boctor et al. (US 2010/0313064 A1), hereinafter Boctor.

Regarding claim 2, Lehr in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and
periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and
monitoring for a network heartbeat reply signal from the event destination, wherein receiving a network heartbeat reply signal indicates that the communication with the event destination has been reestablished.
However, Boctor further discloses: The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and (Boctor, e.g., fig. 5, operation (510 – 530); para. [0031]; When a communication interruption is detected with site B (350), an inference may be made as to whether the failure is a network failure (e.g., a WAN failure or a power failure) or a single server failure)
periodically transmitting, (Boctor, e.g., para. [0026]; Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.  Based on how many servers server A1 (242) can communicate with, it can determine how much network connectivity exists.) in response to detecting the network connectivity failure, (Boctor, e.g., para. [0032]; Regardless of whether site A or site B is the one unable to communicate with the network, the servers of either site – upon detecting network failure – may begin queuing messages intended for the other site.) a network heartbeat signal to the event destination; and (Boctor, e.g., para. [0034]; a primary server may not respond to another server’s explicit heartbeat and multiple servers exist in the other server’s next hop solution.  In this case, the messages may be resubmitted if the primary server recovers with new queue identity before explicit heartbeat retry count exceeds a predefined heartbeat retry value.  The messages 
monitoring for a network heartbeat reply signal from the event destination, (Boctor, e.g., para. [0018]; High availability clusters may employ a heartbeat private network connection to monitor the health and status of each node in the cluster.) wherein receiving a network heartbeat reply signal indicates that communication with the event destination has been reestablished. (Boctor, e.g., para. [0029]; In a redundancy system, redundancy messages may not be resubmitted from the redundancy queues if a next hop solution used for delivery of the primary message does not involve multiple servers, unless a state change has been detected for the primary server in the path (indicating queue database has been recreated).  Messages may be resubmitted from the redundancy queues if the next hop solution used for delivery of the primary message involves multiple servers and at least one of these servers has not failed a heartbeat.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting those utilization levels as part of a metering data message and lossy compression of monitored utilization values into a monitored utilization value in the event of a communication loss and transmitting that utilization value to an event destination upon a reestablishment of communication with Boctor’s network connectivity specifications because Boctor teaches better load balancing and resource saving. (Boctor, e.g., para. [0029]; Thus, a maximum number of messages sent over an SMTP session in a WAN high availability system is limited, resulting in better load balancing and reduction of the number of outstanding messages in the redundancy queues.)
	
Regarding claim 3, Lehr in view of Raghunathan is not relied upon as explicitly disclosing: 
The computer program product of claim 1, wherein detecting that the loss of communication with the event destination is a result of a network connectivity failure, includes receiving an network error code indicating that the metering data message could not be transmitted over the network.
However, Boctor further discloses: The computer program product of claim 1, wherein detecting that the loss of communication with the event destination is a result of a network connectivity failure, includes receiving an network error code indicating that the metering data message could not be transmitted over the network. (Boctor, e.g., para. [0033]; According to an example scenario, a primary server may not respond to another server’s explicit heartbeat and a single server exist in the other server’s next hop solution.  In this case, the messages are resubmitted if primary server recovers with new queue identity.  The new queue identity indicates that messages associated with the old queue identity should be resubmitted if discard status has not been previously received.  Alternatively, messages may be resubmitted if a new server is added to the next hop solution before the next explicit heartbeat failure occurs; examiner notes that network error code is synonymous with “queue identity”.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting those utilization levels as part of a metering data message and lossy compression of monitored utilization values into a monitored utilization value in the event of a communication loss and transmitting that utilization value to an event destination upon a reestablishment of communication with Boctor’s network connectivity failure including receiving a network error code indicating the metering message could not be transmitted because Boctor teaches checking peripheral servers of the same location to ensure an outage is confirmed. (Boctor, e.g., para. [0026 - 0027]; If all servers are unreachable, server A1 (242) knows that all servers at site 2 (250) are unreachable.  When applied to servers that act as MTA’s, this approach may be used to determine whether individual servers are down for the purposes of high availability and redundancy.  When a message transferred from server A1 to server B1 using redundancy, 

Regarding claim 4, Lehr in view of Raghunathan is not relied upon as explicitly disclosing:
The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination is a result of an application communication failure; and
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the event destination; and
monitoring for an application heartbeat reply signal from the event destination, wherein receiving an application heartbeat reply signal indicates that communication with the event destination has been reestablished.
However, Boctor further discloses: The computer program product of claim 1, the operations further comprising:
detecting that the loss of communication with the event destination (Boctor, e.g., para. [0031]; When a communication interruption is detected with site B (350), an inference may be made as to whether the failure is a network failure (e.g., a WAN failure or a power failure) or a single server failure and appropriate actions taken regarding resubmitting of messages.) is a result of an application communication failure; and (Boctor, e.g., fig. 4, comm. Service (422) and Failure Detection Module (424); para. [0038]; Communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices such as servers of a cluster, servers of other clusters, and the like.  The communication may include exchange of any form of data such as redundancy messages, and similar data.  Failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.)
periodically transmitting, (Boctor, e.g., para. [0026]; Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.  Based on how in response to detecting the application communication failure, (Boctor, e.g., fig. 4, comm. Service (422) and Failure Detection Module (424); para. [0038]; Communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices such as servers of a cluster, servers of other clusters, and the like.  The communication may include exchange of any form of data such as redundancy messages, and similar data.  Failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.) an application heartbeat signal to the event destination; and (Boctor, e.g., para. [0026]; Server A1 (242) is located at site A (240) and servers B1, B2, and B3, (252, 254, and 256) are located at site B (250).  Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.)
monitoring for an application heartbeat reply signal from the event destination, wherein receiving an application heartbeat reply signal indicates that communication with the event destination has been reestablished. (Boctor, e.g., para. [0029]; In a redundancy system, redundancy messages may not be resubmitted from the redundancy queues if a next hop solution used for delivery of the primary message does not involve multiple servers, unless a state change has been detected for the primary server in the path (indicating queue database has been recreated).  Messages may be resubmitted from the redundancy queues if the next hop solution used for delivery of the primary message involves multiple servers and at least one of these servers has not failed a heartbeat; examiner notes that one of ordinary skill in the art would understand that a server “state change” would encompass the server reconnecting to the network for communication transmissions.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting those utilization levels as part of a metering data message and lossy compression of monitored utilization values into a monitored utilization value in the event of a communication loss and transmitting that Boctor, e.g., para. [0044]; Process (500) begins with operation (510), where a server connectivity for a particular site is determined.  This may be performed based on number of checks, period of non-response, and the like.  The periods or checks may be dynamically adjusted based on network conditions, data amounts to be exchanged, and so on.).

Regarding claim 16, Lehr in view of Raghunathan is not relied upon as explicitly disclosing:
The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and
periodically transmitting, in response to detecting the network connectivity failure, a network heartbeat signal to the event destination; and
monitoring for a network heartbeat reply signal from the event destination, wherein receiving a network heartbeat reply signal indicates that communication with the event destination has been reestablished.
However, Boctor further discloses: The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination is a result of a network connectivity failure; and (Boctor, e.g., fig. 5, operation (510 – 530); para. [0031]; When a communication interruption is detected with site B (350), an inference may be made as to whether the failure is a network failure (e.g., a WAN failure or a power failure) or a single server failure).
periodically transmitting, (Boctor, e.g., para. [0026]; Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.  Based on how many servers server A1 (242) can communicate with, it can determine how much network connectivity in response to detecting the network connectivity failure, (Boctor, e.g., para. [0032]; Regardless of whether site A or site B is the one unable to communicate with the network, the servers of either site – upon detecting network failure – may begin queuing messages intended for the other site.) a network heartbeat signal to the event destination; and (Boctor, e.g., para. [0034]; a primary server may not respond to another server’s explicit heartbeat and multiple servers exist in the other server’s next hop solution.  In this case, the messages may be resubmitted if the primary server recovers with new queue identity before explicit heartbeat retry count exceeds a predefined heartbeat retry value.  The messages may also be resubmitted when any one of the servers in next hop solution is considered “active’ (explicit heartbeat failure count for alternate primary server is zero) and explicit heartbeat retry count exceeds the predefined heartbeat retry value.).
monitoring for a network heartbeat reply signal from the event destination, (Boctor, e.g., para. [0018]; High availability clusters may employ a heartbeat private network connection to monitor the health and status of each node in the cluster.) wherein receiving a network heartbeat reply signal indicates that communication with the event destination has been reestablished. (Boctor, e.g., para. [0029]; In a redundancy system, redundancy messages may not be resubmitted from the redundancy queues if a next hop solution used for delivery of the primary message does not involve multiple servers, unless a state change has been detected for the primary server in the path (indicating queue database has been recreated).  Messages may be resubmitted from the redundancy queues if the next hop solution used for delivery of the primary message involves multiple servers and at least one of these servers has not failed a heartbeat.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting those utilization levels as part of a metering data message and lossy compression of monitored utilization values into a monitored utilization value in the event of a communication loss and transmitting that utilization value to an event destination upon a reestablishment of communication with Boctor’s network Boctor, e.g., para. [0029]; Thus, a maximum number of messages sent over an SMTP session in a WAN high availability system is limited, resulting in better load balancing and reduction of the number of outstanding messages in the redundancy queues.).

Regarding claim 17, Lehr in view of Raghunathan is not relied upon as explicitly disclosing:
The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination is a result of an application communication failure; and
periodically transmitting, in response to detecting the application communication failure, an application heartbeat signal to the event destination; and
monitoring for an application heartbeat reply signal from the event destination, wherein receiving an application heartbeat reply signal indicates that communication with the event destination has been reestablished.
However, Boctor further discloses: The apparatus of claim 15, the operations further comprising:
detecting that the loss of communication with the event destination (Boctor, e.g., para. [0031]; When a communication interruption is detected with site B (350), an inference may be made as to whether the failure is a network failure (e.g., a WAN failure or a power failure) or a single server failure and appropriate actions taken regarding resubmitting of messages.) is a result of an application communication failure; and (Boctor, e.g., fig. 4, comm. Service (422) and Failure Detection Module (424); para. [0038]; Communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices such as servers of a cluster, servers of other clusters, and the like.  The communication may include exchange of any form of data such as redundancy messages, and similar data.  Failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.).
periodically transmitting, (Boctor, e.g., para. [0026]; Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.  Based on how many servers server A1 (242) can communicate with, it can determine how much network connectivity exists.) in response to detecting the application communication failure, (Boctor, e.g., fig. 4, comm. Service (422) and Failure Detection Module (424); para. [0038]; Communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices such as servers of a cluster, servers of other clusters, and the like.  The communication may include exchange of any form of data such as redundancy messages, and similar data.  Failure detection module (424) may associate a status of connectivity between computing devices to infer whether network or server failure has occurred.) an application heartbeat signal to the event destination; and (Boctor, e.g., para. [0026]; Server A1 (242) is located at site A (240) and servers B1, B2, and B3, (252, 254, and 256) are located at site B (250).  Server A1 (242) can communicate with servers B1, B2, and B3 (252, 254, and 256) on a periodic interval using a heartbeat signal.)
monitoring for an application heartbeat reply signal from the event destination, wherein receiving an application heartbeat reply signal indicates that communication with the event destination has been reestablished. (Boctor, e.g., para. [0029]; In a redundancy system, redundancy messages may not be resubmitted from the redundancy queues if a next hop solution used for delivery of the primary message does not involve multiple servers, unless a state change has been detected for the primary server in the path (indicating queue database has been recreated).  Messages may be resubmitted from the redundancy queues if the next hop solution used for delivery of the primary message involves multiple servers and at least one of these servers has not failed a heartbeat; examiner notes that one of ordinary skill in the art would understand that a server “state change” would encompass the server reconnecting to the network for communication transmissions.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting Boctor, e.g., para. [0044]; Process (500) begins with operation (510), where a server connectivity for a particular site is determined.  This may be performed based on number of checks, period of non-response, and the like.  The periods or checks may be dynamically adjusted based on network conditions, data amounts to be exchanged, and so on.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr in view of 
Raghunathan, in further view of Boctor, in further view of Redfish Specification (Distributed Management Task Force. (2019, August). Redfish Specification (No. DSP0266). DMTF.), hereinafter Redfish Specification.

Regarding claim 5, Lehr in view of Raghunathan, in further view of Boctor is not relied upon as explicitly disclosing: 
However, Boctor further discloses: The computer program product of claim 4, wherein detecting that the loss of communication with the event destination (Boctor, e.g., para. [0031]; When a communication interruption is detected with site B (350), an inference may be made as to whether the failure is a network failure (e.g., a WAN failure or a power failure) or a single server failure and appropriate actions taken regarding resubmitting of messages.) is a result of an application communication failure, (Boctor, e.g., fig. 4, comm. Service (422) and Failure Detection Module (424); para. [0038]; Communication service (422) may be any application that facilitates communication between computing device (400) and other computing devices such as servers of a cluster, servers of other clusters, and the like.  The communication may include exchange of any form of data such as 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan, in further view of Boctor’s baseboard management controller operations including detecting a loss of communication as a result of application communication failure, periodically transmitting a heartbeat signal, and monitoring for a heartbeat reply for confirmation of communication with Boctor’s detection of loss of communication failure is a result of application communication failure because Boctor teaches resubmitting the message in the event that the primary server recovers with a new queue identity.  (Boctor, e.g., para. [0034]; a primary server may not respond to another server’s explicit heartbeat and multiple servers exist in the other server’s next hop solution.  In this case, the messages may be resubmitted if the primary server recovers with new queue identity before explicit heartbeat retry count exceeds a predefined heartbeat retry value.  The messages may also be resubmitted when any one of the servers in next hop solution is considered “active” (explicit heartbeat failure count for alternate primary server is zero) and explicit heartbeat retry count exceeds the predefined heartbeat retry value.)
Lehr in view of Raghunathan, in further view of Boctor is not relied upon as explicitly disclosing: 
includes receiving an application return code indicating that the application refused to accept the metering data message.
However, Redfish Specification further discloses: includes receiving an application return code indicating that the application refused to accept the metering data message. (Redfish Specification, e.g., pg. 57, HTTP Status Code 400, bad request; the request could not be processed because it contains missing or invalid information (such as validation error or an input field, a missing required value and so on).  An extended error shall be returned in response, as defined in clause Error responses.).
Redfish Specification, e.g., pg. 24, para. [0001]; HTTP redirect enables a service to redirect a request to another URL.  Among other things, HTTP redirect enables Redfish Resources to alias areas of the data model.).

Regarding claim 6, Lehr in view of Raghunathan, in further view of Boctor, in further view of Redfish Specification is not relied upon as explicitly disclosing: The computer program product of claim 5, wherein the application return code indicates that the metering data message could not be authenticated.
However, Redfish Specification discloses: The computer program product of claim 5, wherein the application return code indicates that the metering data message could not be authenticated. (Redfish Specification, e.g., pg. 57, HTTP Status Code 403, Forbidden; The service recognized the credentials in the request, but those credentials do not possess authorization to perform this request.  This code is also returned when the user credentials provided need to be changed before access to the service can be granted.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan, in further view of Boctor’s baseboard management controller operations including detecting a loss of communication as a result of application communication failure, periodically transmitting a heartbeat signal, and monitoring for a heartbeat reply for confirmation of communication and application return codes indicating a refusal to accept the message with Redfish Specification’s failure to authenticate application return code because Redfish Specification, e.g., pg. 134, 13.1.2. Cipher suites; Redfish implementations should consider supporting ciphers similar to below that enable authentication and identification without uses of trusted certificates: TLS PSK with AES 256 GCM SHA384, TLS DHE PSK with AES 256 GCM SHA384, TLS RSA PSK with AES 256 GCM SHA384.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr in view 
of Raghunathan, in further view of Singhal et al. (Ashish, Singhal, et al. “Data Compression Issues with Pattern Matching in Historical Data.” American Control Conference, 2003, p. 1.), hereinafter Singhal.

Regarding claim 8, Lehr in view of Raghunathan is not relied upon as explicitly disclosing: The computer program product of claim 1, wherein the lossy compression includes averaging of utilization levels over a period of time for a given hardware component among the one or more hardware components. 
However, Singhal further discloses lossy compression being performed by averaging data over a period of time (Singhal, e.g., pg. 1, col. 2, para. [0004]; Data averaging compression is a common compression techniques where the time-series data are simply averaged over a specified period of time.  In this case, the compression is performed “off-line”, rather than online).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller for performing the operations of monitoring utilization levels, periodically transmitting data, performing compression of monitored utilization levels, and transmitting a utilization value at the reestablishment of communication with Singhal’s lossy compression including averaging of utilization levels over a period of time because Singhal teaches compressing data sets with a high degree of similarity and accuracy utilizing wavelet-based compression.  (Singhal, e.g., pg. 3, col. 2, para. [0004] –                         
                            
                                
                                    S
                                
                                
                                    P
                                    C
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    d
                                    i
                                    s
                                    t
                                
                            
                        
                     values.  These results demonstrate that wavelet-based compression is very accurate both in terms of reconstruction error and the similarity of the reconstructed and original datasets.).

Regarding claim 18, Lehr in view of Raghunathan is not relied upon as explicitly disclosing: The apparatus of claim 15, wherein the lossy compression includes averaging of utilization levels over a period of time for a given hardware component among the one or more hardware components. 
However, Singhal further discloses lossy compression being performed by averaging data over a period of time (Singhal, e.g., pg. 1, col. 2, para. [0004]; Data averaging compression is a common compression techniques where the time-series data are simply averaged over a specified period of time.  In this case, the compression is performed “off-line”, rather than online).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller for performing the operations of monitoring utilization levels, periodically transmitting data, performing compression of monitored utilization levels, and transmitting a utilization value at the reestablishment of communication with Singhal’s lossy compression including averaging of utilization levels over a period of time because Singhal teaches compressing data sets with a high degree of similarity and accuracy utilizing wavelet-based compression.  (Singhal, e.g., pg. 3, col. 2, para. [0004] – pg. 4, col. 2, para. [0001]; Although the averaging compression method performed worst in terms of reconstruction error (cf. Table 1), it produced compressed datasets that show a high degree of similarity to the original ones, as indicated by high                         
                            
                                
                                    S
                                
                                
                                    P
                                    C
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    S
                                
                                
                                    d
                                    i
                                    s
                                    t
                                
                            
                        
                     values.  These results demonstrate that wavelet-based compression is very accurate both in terms of reconstruction error and the similarity of the reconstructed and original datasets.).
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr in 
view of Raghunathan, in further view of Aratsu et al. (US 2017/0060603 A1), hereinafter Aratsu.

Regarding claim 10, Lehr in view of Raghunathan discloses: The computer program product of claim 1, the operations further comprising: 
maintaining a log including a plurality of records, (Lehr, e.g., para. [0041]; the rules engine (151) may be programmed with generic and specific rules that relate to the capture and reporting of metrics data from the hardware products (112).  For example, the metering mechanism (113) may be designed, for the specific client side (110), to continually acquire CPU utilization, and to record CPU utilization every five minutes; examiner notes it would be obvious to one of ordinary skill to interpret several records of utilization values as a log.) 
Lehr in view of Raghunathan is not relied upon as explicitly disclosing: each record including a metering data message that has failed to be communicated to the event destination, wherein each record identifies a metering data message, a failure type that prevented communication of the metering data message, the associated utilization data that has not been successfully communicated to the event destination as result of the failure.
However, Aratsu further discloses: each record including a metering data message that has failed to be communicated to the event destination, wherein each record identifies a metering data message, a failure type that prevented communication of the metering data message, the associated utilization data that has not been successfully communicated to the event destination as result of the failure. (Aratsu, e.g., para. [0022]; Each of the devices (100) functions as a power distribution device, such as a smart meter, a distribution board or the like.  If each device (100) is a smart meter, the device 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan’s baseboard management controller to perform operations including monitoring utilization levels and periodically transmitting those utilization levels as part of a metering data message and lossy compression of monitored utilization values into a monitored utilization value in the event of a communication loss and transmitting that utilization value to an event destination upon a reestablishment of communication while also maintaining a log including a plurality of records with Aratsu’s failed metering data message identifying metering data and failure type because Aratsu teaches the use of the network management module and device management module to work in tandem to produce efficient communication and application activation.  (Aratsu, e.g., para. [0024]; the management system (300) manages the devices (100).  The management system (300) may include a network management module (310), a device management module (320), and a data management module (330).  The network management module (310) manages network communication in the management system (300.  Specifically, the network management module (310) receives the meter data, the event information and the result of the discovery procedure from the head end system (200) via the information network (820), and sends the request for the discovery procedure to the head end system (200) via the information network (820).  The device management module (320) manages the devices (100).  For example, the device management module (320) may specify the device 

Regarding claim 11, Lehr in view of Raghunathan discloses: The computer program product of claim 10, wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, (Lehr, e.g., para. [0031]; One type of metrics data that may be acquired is a snapshot metric, which represents a snapshot of the current state of the hardware products (112) at the client side (110).  One common type of snapshot metric, for example, is the number of hardware products (112) operating at the client side (110) at any one time.  Cumulative metrics data, which measure the total accumulated value of a given parameter, may also be acquired by the metering mechanism (113).  Such cumulative metrics data include the number of transactions or the number of files being produced for a given pre-determined time interval, for example.  Other metrics data include central processing unit (CPU) utilization or execution time and input /output (I/O) metrics such as number of I/O reads or writes.  Still other metrics data include how much memory out of available memory is being used at any time, how much hard disk, or other mass storage, is used at any time; bandwidth-related metrics such as the number of megabytes transmitted through a network interface card (NIC) over a given time; the number of files accessed over a given time; and the number of connected users, for example.) includes transmitting the log and a utilization value that is representative of the utilization data identified in each record of the log. (Lehr, e.g., para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics data to the server side (115)The reporting periodicity may be determined on a calendar basis, on an accumulated number of bytes of data, or some other basis.  For example, the metering mechanism (113) may accumulate one days worth of metrics data from the hardware products (112).  At a specified time, the metering mechanism (113) may establish communications with the server side (115), and then upload the accumulated metrics data.).
	
The apparatus of claim 15, the operations further comprising:
maintaining a log including a plurality of records, (Lehr, e.g., para. [0041]; the rules engine (151) may be programmed with generic and specific rules that relate to the capture and reporting of metrics data from the hardware products (112).  For example, the metering mechanism (113) may be designed, for the specific client side (110), to continually acquire CPU utilization, and to record CPU utilization every five minutes; examiner notes it would be obvious to one of ordinary skill to interpret several records of utilization values as a log.) wherein transmitting the one or more utilization value that is representative of the monitored utilization levels to the event destination, (Lehr, e.g., para. [0031]; One type of metrics data that may be acquired is a snapshot metric, which represents a snapshot of the current state of the hardware products (112) at the client side (110).  One common type of snapshot metric, for example, is the number of hardware products (112) operating at the client side (110) at any one time.  Cumulative metrics data, which measure the total accumulated value of a given parameter, may also be acquired by the metering mechanism (113).  Such cumulative metrics data include the number of transactions or the number of files being produced for a given pre-determined time interval, for example.  Other metrics data include central processing unit (CPU) utilization or execution time and input /output (I/O) metrics such as number of I/O reads or writes.  Still other metrics data include how much memory out of available memory is being used at any time, how much hard disk, or other mass storage, is used at any time; bandwidth-related metrics such as the number of megabytes transmitted through a network interface card (NIC) over a given time; the number of files accessed over a given time; and the number of connected users, for example.) includes transmitting the log and the utilization data identified in each record of the log. (Lehr, e.g., para. [0034]; The metering mechanism (113) may periodically report or transmit the accumulated metrics 
Lehr in view of Raghunathan is not relied upon as explicitly disclosing:
each record including a metering data message that has failed to be communicated to the event destination, wherein each record identifies a metering data message, a failure type that prevented communication of the metering data message, the associated utilization data that has not been successfully communicated to the event destination as result of the failure, and
However, Aratsu further discloses: each record including a metering data message that has failed to be communicated to the event destination, wherein each record identifies a metering data message, a failure type that prevented communication of the metering data message, the associated utilization data that has not been successfully communicated to the event destination as result of the failure, and (Aratsu, e.g., para. [0022]; Each of the devices (100) functions as a power distribution device, such as a smart meter, a distribution board or the like.  If each device (100) is a smart meter, the device (100) records meter data, which is digital data indicating electric power consumption, and communicates the meter data to the head end system (200) via the information network (810).  On the occurrence of an event such as a failure, the device (100) sends event information including the device ID, thereof and the event type of the event to the head end system (200) via the information network (810).  Also, each of the devices (100) updates a Management Information Based (MIB) to include information identifying adjacent devices by communicating with the adjacent devices using the Simple Network Management Protocol (SNMP).  In response to a request for a discovery procedure, the device (100) sends the result of the discovery procedure, namely the information identifying the adjacent devices included in the MIB to the head end system (200) via the information network (810).)
Aratsu, e.g., para. [0024]; the management system (300) manages the devices (100).  The management system (300) may include a network management module (310), a device management module (320), and a data management module (330).  The network management module (310) manages network communication in the management system (300.  Specifically, the network management module (310) receives the meter data, the event information and the result of the discovery procedure from the head end system (200) via the information network (820), and sends the request for the discovery procedure to the head end system (200) via the information network (820).  The device management module (320) manages the devices (100).  For example, the device management module (320) may specify the device type on the basis of the device ID.  In the exemplary embodiments, the device management module (320) also manages the maintenance work on the devices (100).).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr, in view of 
Raghunathan, in further view of Aratsu, in further view of Redfish Specification.

Regarding claim 12, Lehr in view of Raghunathan, in further view of Aratsu are not relied upon as explicitly disclosing: The computer program product of claim 10, wherein each record of the log further includes a number of transmission attempts and a timestamp for each of the transmission attempts.
However, Redfish Specification further discloses: The computer program product of claim 10, wherein each record of the log further includes a number of transmission attempts and a timestamp for each of the transmission attempts. (Redfish Specification, e.g., pg. 129, 12.5.1.1. Event message SSE stream; the programming language defined on the bottom of the page incorporates an event array which cites both an event ID corresponding to a number of events, and an event time stamp.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Lehr in view of Raghunathan, in further view of Aratsu’s maintenance of a plurality of records comprising a log, which includes metering data messages that have failed to be communicated, comprising the components of a failure type and the associated utilization data with Redfish Specification’s number of transmission attempts and timestamp because Redfish Specification reduces unnecessary access to resources through the use of separate entity tags. (Redfish Specification, e.g., pg. 25, 6.5. ETags; To reduce unnecessary RESTful accesses to resources, the Redfish Service should support the association of a separate entity tag (ETag) with each resource.  Because the service knows whether the new version of the object is substantially different, the service generates and provides the ETag as part of the resource payload.  The ETag mechanism supports both strong and weak validation.)	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s 
disclosure.  
US 11169657 B2 to Rose et al. relates to Systems and methods for resource consumption analytics.
US 2005/0193213 A1 to Johnson et al. relates to metered execution of code.
US 2008/0155092 A1 to Kumar et al. relates to a method, apparatus, and system for securely metering 
resource usage on a computing platform.

Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863